Motion to amend remittitur granted. Return of remittitur requested, and, when returned, it will be amended by adding *666thereto the following: On the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz: Did the. court’s selection of the jury, under the procedure mandated by the Judicial Conference of the State of New York, deprive appellant of a fair trial in violation of the Sixth and Fourteenth Amendments to the Constitution of the United States? [33 N Y 2d 917.]